t c summary opinion united_states tax_court keith robert caldwell petitioner v commissioner of internal revenue respondent docket no 9011-08s filed date keith robert caldwell pro_se scott little for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner keith robert caldwell1 resided in virginia at the time his petition was filed this case which relates to caldwell’s tax is very similar to caldwell v commissioner t c summary opinion which related to his tax the procedural history of each case is similar in the following respects caldwell filed a petition disputing respondent irs’s disallowance of his alimony deduction for the relevant year the irs conceded that the alimony deduction was to be allowed in full and that he would have no deficiency for the year the irs conceded the previous case ie the case relating to his tax because caldwell supplied additional substantiation for the alimony deduction including a the court order requiring caldwell to pay the alimony and b documents showing that the amount of retirement income caldwell reported on his return was being reported to him gross not net of the alimony a tax deduction in the latter situation would have been duplicative we infer that this additional substantiation may 1caldwell has previously represented to the court that he has a doctorate in management be what led the irs to concede the alimony deduction in this case as well caldwell refused to agree to any stipulations reflecting the irs’s concession in the previous case he refused to agree to the stipulations at least in part because he wanted the irs to also stipulate an issue relating to his tax_year even though the court advised him that the issue was not before it and to stipulate that it would not audit him with respect to the alimony issue for other years we do not know why he refused to agree to stipulations in this case he simply stated that he would not do so until the court responded to the motion discussed below caldwell filed a motion for a reasonable litigation and administrative costs under sec_7430 and b other types of relief that we do not have authority to provide caldwell’s request in the previous case purportedly entirely under sec_7430 was for dollar_figure tax-free we infer from the amount requested the absence of any indication that he had costs potentially recoverable under that section which generally allows recovery only of a taxpayer’s direct costs of an audit or litigation such as accountant’s and attorney’s fees and court costs and his vague reference in the motion in that case to significant physical and mental harm as well as financial loss that most of the amount instead reflected compensation_for generalized distress caused by the litigation and preceding audit caldwell’s request in this case is for reasonable litigation and administrative costs and for an apology from the commissioner of internal revenue and a change in the irs’s procedures to protect him from erroneous audits caldwell titled the motion in this case ie the case motion to require the respondent to provide a written letter of apology to the petitioner and to reimburse the petitioner administrative costs related to filing and processing legal actions relevant to this case for convenience we refer to the parts requesting reimbursement of costs as the request for costs and to the parts requesting an apology and other relief as the request for apology the irs filed an objection to the motion in this case which we discuss below to the extent necessary to decide the motion in neither case did caldwell’s motion state nor did anything else before the court indicate what caldwell’s litigation and administrative costs were aside from a dollar_figure filing 2rule b requires in relevant part that unless otherwise permitted by the court motions shall be separately_stated and not joined together although caldwell’s motion might more properly have been made as two separate motions we decline to question it on that ground because neither the irs’s ability to respond to the motion nor the court’s ability to decide it have been adversely affected see rule d the court’s rules shall be construed to secure the just speedy and inexpensive determination of every case fee for each case or suggest that the costs were substantial caldwell did not pay a lawyer or other representative to represent him in this case in the previous case the court issued an order on date before caldwell filed the foregoing motion in that case or the corresponding motion in this case which provided in part as follows at an oral status report on this matter petitioner indicated his desire to seek administrative and or litigation costs pursuant to sec_7430 and rule et seq fn ref omitted the court advises petitioner that litigation and administrative costs are limited to substantiated out of pocket costs incurred in addressing the tax dispute currently before the court in the event that petitioner elects to request an award of reasonable litigation and administrative costs pursuant to sec_7430 petitioner should review sec_7430 and follow the requirements outlined in rules through particularly rule b requiring certain specific assertions and d requiring an affidavit describing the costs in sec_4 of his petition petitioner states in part the petitioner’s requested relief in this matter is dollar_figure in his date memorandum petitioner demands a dollar_figure tax-free payment from the government to avoid public disclosure of respondent’s actions in challenging petitioner’s claimed alimony deduction the tax_court is a court with jurisdiction strictly limited by statute we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 petitioner should be mindful of the court’s limited jurisdiction in any claim he might choose to make in this proceeding for example the tax_court does not have jurisdiction to consider claims for punitive_damages against the internal_revenue_service 122_tc_272 petito v commissioner t c memo see also chocallo v commissioner t c memo discussion no deficiency or overpayment the irs has conceded all issues other than those relating to caldwell’s motion discussed below and we accept the irs’s concessions accordingly the court will enter a decision of no deficiency or overpayment for caldwell’s taxable_year see 105_tc_436 it is within this court’s discretion to accept or reject a concession request for apology the part of caldwell’s motion which we characterize as a request for apology asks that we require the irs to enter into the record a written apology to the petitioner signed by the commissioner internal_revenue_service which must explain the steps that the irs has taken to prevent future acts of erroneous tax audits that were demonstrated in the irs audit of the petitioner’s tax filings for and the tax_court may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 the question of the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion see 81_tc_879 if we find that we do not have jurisdiction to consider an issue then despite a party’s choice of the tax_court as a forum to settle the dispute we may not decide the issue naftel v commissioner supra pincite despite the court’s warning to him in the previous case that the court’s powers to grant relief are limited caldwell has not stated why he believes that we have jurisdiction to order the commissioner of internal revenue to apologize to him or to order the irs prospectively to change its procedures the irs objected to the request for apology on the ground that congress has not through sec_7430 relating to administrative or litigation costs or otherwise authorized us to grant such relief we agree we lack jurisdiction to order the irs to grant the relief requested in the request for apology or similar relief and will accordingly deny the request for apology request for costs we construe the remainder of caldwell’s motion request for costs as a motion for reasonable litigation and administrative costs under sec_7430 caldwell has not stated what rule_of 3the irs further argued that the federal government’s sovereign immunity would prevent us from granting such relief since nothing of which we are aware even suggests we could grant the relief we need not consider whether sovereign immunity prevents us from granting it law may authorize us to consider the request for costs but we are not aware of any other than possibly sec_7430 rule b requires that a sec_7430 motion be in writing and contain among other things a statement that the moving party has exhausted the administrative remedies available to such party within the irs a statement that the moving party has not unreasonably protracted the court_proceeding and if the claim includes a claim for administrative costs the administrative_proceeding and a statement of the specific litigation and administrative costs for which the moving party claims an award supported by an affidavit in the form specified by rule d despite being directed by this court to present his motion for costs in the previous case in accordance with rule and receiving an explanation in the court’s opinion in that case that his failure to do so was one of the reasons his motion for costs was denied caldwell appears to have ignored rule b entirely in filing the request for costs he did not include any of the statements discussed above or ever indicate what his administrative or litigation costs may have been aside from his dollar_figure filing fee the irs objected to caldwell’s request for costs stating among other things that caldwell failed to exhaust his administrative remedies failing for example to participate in an irs appeals_office conference that he unreasonably protracted administrative and court proceedings by not responding to an irs auditor’s requests for information and by refusing to agree to the irs’s full concession of this case aside from the motion and that he failed to state what costs he is claiming since it is clear that caldwell failed to state that he exhausted his administrative remedies within the irs--and the record before the court does not otherwise indicate that he exhausted them--we shall simply deny the motion on that ground although rule b provides that t rials of small tax cases will be conducted as informally as possible consistent with orderly procedure and we on occasion relax procedural rules in such cases we see no reason to direct that any further action be taken before denying the request for costs for failure to comply with our rules which sec_7463 authorizes us to apply to a 4the request for costs does not clearly indicate whether it seeks administrative costs which sec_7430 defines basically as costs associated with an irs audit litigation costs which sec_7430 defines basically as costs associated with a tax_court case or both we infer from its title’s reference to filing and processing legal actions relevant to this case and its statement that the irs forced him to file the petition that the motion seeks litigation costs at least we observe from the absence of any mention in the record before the court of an unsuccessful request to the irs for administrative costs that caldwell likely did not make such a request such a failure would leave us without jurisdiction even to consider whether to award him administrative costs see sec_7430 f bent v commissioner tcmemo_2009_146 a taxpayer who wants to claim administrative costs must first file an application with the irs and then file a petition with the tax_court so-called small_tax_case such as this one although this court has twice before explained to caldwell that a motion for administrative or litigation costs must conform to sec_7430 and rules he has made no effort to comply with these rules moreover he declined the court’s offer at a calendar call for this case in a trial session at washington d c close to his address--his home we infer--in an outer suburb of the city to schedule a hearing to discuss the case and motion the court has considered all of caldwell’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
